DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an Examiner’s statement of reasons for allowance:
Claims 1-20: None of the prior art of record, alone or in combination, teaches or discloses a measuring method for capturing a surface topology of a workpiece with the aid of an optical coherence tomograph, in which a measuring region of a reference arm of the optical coherence tomograph is guided, with the aid of a manipulator and/or a deflection unit, along an actual track which at least partially deviates from an intended track due to disturbing influences, the method comprising the steps of:
 	measurinq an actual distance between a zero point of the measuring region and a workpiece surface at at least one measuring point of the actual track, 
 	establishing for the compensation of disturbing influences for the at least one measuring point, a planning path length of the reference arm, 
 	in combination with the rest of the limitations of independent claim 1.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Lessmueller et al. (US 2016/0356595) disclose a measuring method for capturing a surface topology of a workpiece with the aid of an optical coherence tomograph [0066,0075] (claim 16), but is silent with respect to disturbing influences which cause an actual track to deviate from an intended track.  Marx et al. disclose a measuring method for capturing a surface topology (three-dimensional profile) of a workpiece (wafer) using an interferometer, wherein measurements of the surface topology include a distance measurement (Abstract) [0060] (US 2012/0257207).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 8am-5pm ET Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896